DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
“debris container” in claim 3 line 2 should be “the debris container”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “a plurality of radial blades which rotate in a direction perpendicular to the rotation direction”. It is unclear how the radial blades can rotate in a direction and also be perpendicular to its rotation direction. Clarification is required.
	 Allowable Subject Matter
Claims 1-8, 10 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Best prior arts Stanley (US 5,001,893) and Stephanek (US 3,647,150) teach similar devices.
Stanley teaches a nut harvester comprising a collection apparatus (128), a storage bin (20), a looping chain (conveyor chain 118), a chassis (see Fig. 2 &6&9 – chassis holding all parts).
However, because Stanley’s purpose is to harvest the nuts, the nuts are not shredded after being passed through the looping chain and to the storage bin. Therefore, it would not be obvious to have a shredding unit configured to receive and shred the at least a portion of the unharvested nuts from the storage bin and discharge a shredded material to the ground.
Stephanek teaches a crusher comprising a storage bin (13), screening section (17), a shredding unit (27), a chassis (chassis that supports all parts). 
However, Stephanek fails to teach the looping chain disposed within the storage bin, the looping chain attached to a drive mechanism which rotates the looping chain, the looping chain comprising a plurality of openings wherein the openings are sized such that as looping chain rotates, at least a portion of the unharvested nuts pass through the plurality of openings and drop into the bottom of the storage bin while any items of the assortment of orchard debris larger than the unharvested nuts are conveyed by the looping chain to a position outside of the storage bin.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 1-10 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725